Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant’s amendment of the specification filed 17 June 2019 has been entered. The Information Disclosure Statement (IDS) filed 20 April 2021 has been entered. Applicant’s amendment of the claims filed 20 April 2021 has been entered.

Election/Restriction
Applicant’s election, without traverse, of Group III, claims 33 and 35, and the species of: A-a) wherein the antigen is Fibroblast Activation Protein (FAP), in the reply filed on 20 April 2021 is acknowledged. 
Claims 1-32, 34 and 36 are cancelled. Claims 37-68 have been added. Claims 33, 35 and 37-68 are pending and under examination to the extent they read on the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
U.S. Application No. 14/996,789 is now patented (U.S. Patent No. 10,323,098). Applicant’s amendment of the specification filed 17 June 2019 does not update the status of the related application.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 35 and 37-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of treating a cancer that expresses Fibroblast Activation Protein (FAP) in an individual, or a method of stimulating the immune system of an individual having a cancer that expresses Fibroblast Activation Protein (FAP),
the method comprising administering to said individual an a therapeutically effective amount of an immunoconjugate comprising a mutant interleukin-2 (IL-2) polypeptide and an immunoglobulin molecule that specifically binds FAP,
wherein said mutant IL-2 polypeptide comprises a mutant form of SEQ ID NO: 1, wherein said mutant form of SEQ ID NO: 1 comprises up to five amino acid substitutions of SEQ ID NO: 1, wherein said up to five amino acid substitutions comprise: alanine at amino acid residue 42 of SEQ ID NO: 1, alanine at amino acid residue 45 of SEQ ID NO: 1, and glycine at amino acid residue 72 of SEQ ID NO: 1, or wherein said mutant IL-2 polypeptide comprises the sequence of SEQ ID NO: 19, and
wherein said immunoglobulin molecule comprises a heavy chain variable region sequence of SEQ ID NO: 111 and a light chain variable region sequence of SEQ ID NO: 109;
and

A method of treating a cancer that expresses Fibroblast Activation Protein (FAP) in an individual,
the method comprising administering to said individual a therapeutically effective amount of an immunoconjugate comprising a mutant interleukin-2 (IL-2) polypeptide and an immunoglobulin molecule that specifically binds FAP, wherein the immunoconjugate comprises a polypeptide sequence of SEQ ID NO: 301, a polypeptide sequence of SEQ ID NO: 303, and a polypeptide sequence of SEQ ID NO: 231,

does not reasonably provide enablement for treating any disease or stimulating the immune system in any individual as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Independent claims 33, 53 and 62 recite “A method of treating disease in an individual”, and independent claim 35 recites “A method of stimulating the immune system of an individual”. The claims do not specify the individual to be treated having any disease, thus, the claims encompass treating any disease or stimulating the immune system in any individual (including those not suffering from any disease). The specification fails to show that the claimed immunoconjugate is enabled for treating any subject as claimed. What Applicant has disclosed in the specification are immunoconjugates comprising a mutant interleukin-2 (IL-2) polypeptide (e.g., SEQ ID NO: 19) and an immunoglobulin molecule that specifically binds Fibroblast Activation Protein (FAP) (e.g., an antibody with VH/VL sequences set forth in SEQ ID NOs: 111/109). The specification discloses that the mutant IL-2 overcomes a number of problems associated with IL-2 cancer immunotherapy, such as toxicity caused by the induction of vascular leak syndrome (VLS), IL-2 induced tumor tolerance by activation-reg cells. The specification teaches linking the mutant IL-2 to a targeting moiety, such as an antigen-binding moiety that specifically binds to Fibroblast Activation Protein (FAP), which is present on tumor cells or in a tumor cell environment. The specification shows in the Examples that the FAP-targeted immunoconjugate demonstrated the anti-tumoral effects in animal models. The specification, however, does not provide evidence that the immunoconjugate can be used for treating any disease or stimulating the immune system in any individual. Jiang et al. (Oncoimmunology, 2016, Vol. 5(6):e1163462) reviewed the applications of IL-2 in cancer immunotherapy. Jiang et al. teaches that IL-2 plays a critical role in the activation of immune system that could be a useful way to eradicate cancer. It is, however, unpredictable what the treatment outcomes would be if an immunoconjugate comprising IL-2 is administered to an individual without cancer, and whether the immune system can be stimulated without detrimental effects to the individual. The specification does not provide sufficient guidance that enables a skilled artisan to practice the claimed invention in full scope of the claims. The scope of patent protection sought by Applicant as defined by the claims fails to correlate reasonably with the scope of enabling disclosure set forth in the specification.
Clearly, the instant specification does not enable one of skill in the art to use the immunoconjugate to treat any disease or to stimulate the immune system in any individual. See In re Wands', 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. The factors to be considered when 
Given the breadth of the claims, in light of the predictability of the art as determined by the number of working examples, the level of skill of the artisan, and the guidance provided in the instant specification and the prior art of record, it would require undue experimentation for one of ordinary skill in the art to make and use the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33, 35 and 37-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	claims 1-7, 9-11, 13-16 and 19 of U.S. Patent No. 9,526,797; and
2)	claims 1-10, 12-16 and 18 of U.S. Patent No. 10,603,360.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘797 and ‘360 patents are dawn to a method of treating a carcinoembryonic antigen (CEA)-expressing or Fibroblast Activation Protein (FAP)-expressing cancer in an individual comprising administering to the individual a combination of an immunoconjugate and a second full-length IgG antibody, wherein the immunoconjugate comprises a mutant IL-2, which comprises the sequence of SEQ ID NO: 2, and an antigen-binding moiety which specifically binds to FAP, wherein the antigen-binding moiety comprises the heavy chain and light chain variable region sequences set forth in SEQ ID NOs: 47 and 46, respectively (corresponding to antibody “4B9”). The heavy chain and light chain variable region sequences set forth in SEQ ID NOs: 47 and 46 are identical to SEQ ID NOs: 111 and 109 of the instant claims, and the 

Claims 33, 35 and 37-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
3)	claims 25-37, 44-57 and 64 of co-pending Application No. 16/807,129 (reference application);
4)	claims 1, 2, 11, 15-18, 20-30, 49, 50, 53, 54, 56 and 57 of co-pending Application No. 16/595,845 (reference application); and
5)	claims 1-8, 10, 11 and 13 of co-pending Application No. 16/542,135 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of each of the ‘129, ‘845 and ‘135 applications are dawn to a method for treating cancer in an individual comprising administering to the individual a combination of an immunoconjugate and a second antibody, wherein the immunoconjugate comprises a mutant IL-2 and an antigen-binding moiety which specifically binds to FAP, wherein the mutant IL-2 comprises amino acid substitutions of F42A, Y45A and L72G in the sequence of human IL-2, and wherein the antigen-binding moiety comprises the heavy chain and light chain variable region sequences identical to presently claimed pair of SEQ ID NOs: 111/109 (e.g., SEQ ID NOs: 47/46 recited in the ‘129 application; SEQ ID NOs: 47/48 recited in the ‘845 application; and SEQ ID NOs: 42/41 recited in the ‘135 application), which correspond to the heavy chain and light 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 2, 2021